The opinion of the court was delivered by
Willard, C. J.
The only exception in this case raises the question whether the return to a commission to take testimony is invalid where the commissioners fail to return the form of oath taken by them, with their signatures and jurat thereto. We *586are not pointed to any statute rendering the return of the form of oath requisite, and therefore cannot hold that there has been any failure to comply with the requirements of the statute in this respect. It appears by the return of the commissioners that they were duly qualified in the manner prescribed by the commission, each administering the oath to the other. This was all that the statute or the terms of the commission required, and the commission must be regarded as fully executed and the return competent as testimony in the case.
The Circuit Court excluded the commission; the judgment must, therefore, be set aside and a-new trial ordered.
New trial granted.
McIyer, A. J., concurred.